Title: [November 1771]
From: Adams, John
To: 



      1771. Novr. 5th. Tuesday.
      
      
       At Salem. Fine Weather. Deacon Thurston of Rowley came in last Night, a venerable old Man, with his snowy, hoary Locks. Kent and the Deacon soon clashed upon Religion.—Dont you think Sir, says the Deacon, We are here Probationers for Eternity?—No by no means says Kent. We are here Probationers for the next State and in the next We shall be Probationers for the next that is to follow, and so on thro as many States as there are Stars or Sands, to all Eternity. You have gone thro several States already before this, one in the Womb, and one in your fathers Loyns.—Ay, says the Deacon, Where do you get this— dont you believe the Scriptures.
       I put in my Oar—He made it Deacon out of the whole Cloth. It never existed out of his Imagination.
       Kent. I get it from Analogy.
       It is the delight of this Rents Heart to teaze a Minister or Deacon with his wild Conceits, about Religion.
      
       

      1771. Novr. 9. Saturday.
      
      
       At Salem, all this Week at Court. Dined one day at Chief Justice Lyndes. All the rest of the Week till this day with the Court.
       Dined this Day, spent the Afternoon, and drank Tea at Judge Ropes’s, with Judges Lynde, Oliver and Hutchinson, Sewal, Putnam, and Winthrop.
       Mrs. Ropes is a fine Woman—very pretty, and genteel.
       Our Judge Oliver is the best bred Gentleman of all the Judges, by far. There is something in every one of the others indecent and disagreable, at Times in Company—affected Witticisms, unpolished fleers, coarse Jests, and sometimes rough, rude Attacks, but these you dont see escape Judge Oliver.
       Drank Tea at Judge Ropes’s. Spent the Evening at Colonel Pickmans. He is very sprightly, sensible and entertaining. Talks a great deal. Tells old Stories in abundance—about the Witchcraft—Paper Money—Governor Belchers Administration, &c.
      
      

      Sunday Novr. 10. 1771.
      
      
       Heard Mr. Cutler of Ipswich Hamlet. Dined at Dr. Putnams with Coll. Putnam and Lady and 2 young Gentlemen Nephews of the Dr. and Coll.—and a Mrs. Scollay. Coll. Putnam told a Story of an Indian upon Connecticutt River who called at a Tavern in the fall of the Year for a Dram. The Landlord asked him two Coppers for it. The next Spring, happening at the same House, he called for another and had 3 Coppers to pay for it.—How is this, Landlord, says he, last fall you asked but two Coppers for a Glass of Rum, now you ask three.—Oh! says the Landlord, it costs me a good deal to keep Rum over Winter. It is as expensive to keep an Hogshead of Rum over Winter as a Horse.—Ay says the Indian, I cant see thro that, He wont eat so much Hay— may be He drink as much Water .—This was sheer Wit, pure Satyre, and true Humour. Humour, Wit, and Satyr, in one very short Repartee.
       Kent brought with him, Utopia, or the happy Republic, a Philosophical Romance, by Sir Thos. More, translated by Bp. Burnet. There is a sensible Preface by the Translator prefixed, and some Testimonies concerning More by great and learned Men of different Nations and Religions. Cardinal Pool Pole, Erasmus, Jo. Cochleus, Paulus Jovius, Jo. Rivius, Charles 5. &c. The Translation, I think is better than mine, which is by another Hand. The Romance is very elegant and ingenious—the fruit of a benevolent and candid Heart, a learned and strong Mind. The good Humour, Hospitality, Humanity, and Wisdom of the Utopians, is charming—their Elegance, and Taste is engaging—their freedom from Avarice, and foppery, and Vanity is admirable.
      
      
       
        
   
   This was Manasseh Cutler, Yale 1765, later famous as a botanist and a framer of the Northwest Ordinance of 1787. “Nov. 10, Lord’s Day. I preached at Salem, at Mr. Barnard’s Meeting House. The Superior Court was then sitting. The most of the judges and gentlemen of the law were at that meeting”(William P. and Julia P. Cutler, Life, Journals and Correspondence of Rev. Manasseh Cutler, L.L.D., Cincinnati, 1888, 1:36).


       
       
        
   
   No copy of More’s Utopia has yet been located among JA’s books.


       
      
     